Citation Nr: 1441814	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  07-02 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for radiculopathy of the bilateral lower extremities (previously claimed as bilateral leg disability).


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active service from June 1979 to July 1983.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2006, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the local RO.  A transcript of this hearing is included in the claims file. 

In his December 2006 Substantive Appeal (on VA Form 9), the Veteran requested a Board hearing.  In a subsequent February 2009 letter, the Veteran withdrew his hearing request.  See 38 C.F.R. § 20.704(e) (2012).

In September 2010, the Board remanded the matter to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.

In September 2012, the case was returned to the Board.  Upon reviewing the claims folder, the Board referred the claim to a specialist for an advisory medical opinion.  See 38 U.S.C.A. § 7109(a) (West 2002); 38 C.F.R. § 20.901 (2013); see also generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  This opinion was obtained in October 2012 and is included in the claims file.  It is noted that the Veteran and his representative have been given the opportunity to provide any comments with respect to this opinion and those comments have been included in the claims file.  

The issue was then returned to the Board in December 2012.  In December 2012, the Board denied this claim.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In a March 2014 Order, the Court granted the parties' Joint Motion for Remand (JMR).  The JMR vacated the December 2012 Board denial and remanded the claim to the Board for compliance with directives specified by the Joint Motion.  The issue has now been returned to the Board.

Following the most recent readjudication of this claim by the Agency of Original Jurisdiction (AOJ) in the January 2012 Supplemental Statement of the Case (SSOC), additional lay and medical evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence in a statement dated in July 2014.  38 C.F.R. §§ 20.800, 20.1304 (2013).

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with his paper claims file. 

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder has been raised by a July 2014 claim contained on the Veteran's VBMS paperless claims file, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The Veteran has radiculopathy of the bilateral lower extremities.

2.  The Veteran was treated for radiating pain in his legs during his active military service.

3.  The evidence is at least in relative equipoise as to whether radiculopathy of the bilateral lower extremities was incurred in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for radiculopathy of the bilateral lower extremities have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for radiculopathy of the bilateral lower extremities is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

The Veteran seeks service connection for a bilateral leg disability.  He contends that he injured his back in an in-service 1981 accident while working in the motor pool.  He states that he was treated continually for this back condition, to include complaints of radicular pain down the bilateral lower extremities, since the reported in-service injury in 1981.  The Veteran argues that his back pain continued after discharge and increased, along with radicular symptoms, following a 1993 worker's compensation injury.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In the present case, the Board finds that the Veteran has radiculopathy of the bilateral lower extremities.  Specifically, in a December 2011 VA medical opinion, the VA examiner, following a review of the claims file, to include the prior October 2010 VA examination, diagnosed the Veteran with bilateral radiculopathy of the lower extremities.  The Veteran has satisfied the first element of service connection.  

The Board also finds that an in-service incurrence of radiculopathy of the bilateral lower extremities is documented in the Veteran's service treatment records (STRs).  
Specifically, his April 1979 military entrance examination did not document any problems related to his legs.  

In a June 1980 STR, the Veteran complained of pain in his leg.  The examiner diagnosed a muscle stinger.  

In a subsequent December 1980 STR, the Veteran reported pulling a leg muscle two days prior to the examination.  The diagnosis was a muscle strain.  

In a June 1981 STR, the Veteran described pain radiating down both thighs.  The examiner diagnosed a muscle strain.  

In an October 1981 STR, the Veteran reported pulling a muscle in his lower back while lifting a toolbox.  Nothing was noted in the treatment record regarding the Veteran's legs.

In an additional October 1981 STR, the Veteran stated that, while playing basketball, he felt pain in his back.  He reported that he had been provided with pain pills to care for his recent back pain, but indicated that his back still hurt when he attempted to lift heavy objects.  The examiner noted that the Veteran had limited range of motion in his back.  The assessment was a strained back.  The examiner stated that the Veteran was not to perform any heavy lifting over the next five days.  Nothing was noted in the treatment record regarding the Veteran's legs.
In a subsequent October 1981 STR, the Veteran complained of back pain after working in the motor pool.  The assessment was a muscle strain.  Nothing was noted in the treatment record regarding the Veteran's legs.

In an April 1982 STR, the Veteran reported experiencing low back pain beginning that morning when he attempted to lift a heavy toolbox.  The examiner noted lumbosacral pain to palpation and diagnosed a mild lumbosacral strain.  The treatment record documented no prior history of back problems.  After examination, the Veteran was returned to duty.  Nothing was noted in the treatment record regarding the Veteran's legs.

In a March 1983 STR, the Veteran described pain in his left leg following physical training.  The assessment was a possible pulled muscle.  

In a May 1983 STR, the Veteran indicated that he did not wish to undergo a service discharge examination.  The record indicates that, after reviewing the Veteran's STRs, an in-service examiner determined that such an examination was not required.  The Veteran's active military service ended in July 1983.  

Post-service, in an October 1993 private treatment record, the Veteran stated that, on September 1993, he was lifting a 60-pound case at work when he felt a popping sensation in his lower back.  Since that time, he had experienced low back pain radiating to both lower extremities, with numbness and tingling.  The Veteran denied any previous history of injuries to his low back.

In a November 1993 private treatment record, the physician noted that the Veteran had sustained a low back injury in September 1993.  The Veteran reported that, until that time, he had never injured that area previously.  The Veteran stated that he had been employed at his current position for five years, during which time he primarily lifted heavy cases.  After an interview and examination, the examiner's impression was, by history, a September 1993 on the job injury with thoracolumbar pain with radiation to the lower extremities, right greater than left with sensory disturbances. 

Subsequent private treatment records, dated prior to the Veteran's November 2005 claim for service connection, indicate further treatment for radiation of the bilateral lower extremities.  

Turning to the question of whether there is a nexus, or link, between the current shown disorder and service, the Board finds that the evidence is, at least, in relative equipoise. 

In a December 2005 statement, the Veteran's spouse reported that she had met her husband while he was in service but she could not recall when exactly.  She said that, one day, he reported to her that his back hurt and that his leg had given out on him.  She stated that he was fine when he entered service but now he was in pain. 

In a May 2006 statement, the Veteran's sister stated that, in June 1980, while he was stationed in the Army at Fort Hood, Texas, the Veteran started to complain to his family about his legs hurting badly.  The Veteran's sister also stated that she was aware of this fact because she kept in close contact with the Veteran.

In an August 2006 statement, the Veteran stated that, since service, he had taken pills and hot baths to alleviate pains after injuries in service.

In November 2006, the Veteran was provided VA spine examination by a VA physician's assistant.  The VA examiner reviewed the Veteran's STRs.  The examiner then opined that, as the Veteran's experienced only diagnosed muscle strains during service, it was less likely than not that the Veteran's current degenerative disc disease was related to the in-service muscle strains.  The examiner noted that muscle strains did not cause degenerative disc disease.

At the April 2007 DRO hearing, the Veteran testified that his current bilateral leg disability was due to a 1981 in-service injury to his low back.

The Veteran was afforded a VA examination in October 2010.  The VA examiner noted that the Veteran had a back injury in service, in which the Veteran experienced radicular pain at that time.  The examiner stated that the Veteran's radicular pain had been progressive since his military discharge.  The examiner pointed out that the Veteran had a workers compensation injury, which exacerbated his pain.  Thus, the examiner opined that the Veteran had a pre-existing back problem associated with military service, and thus it was as likely as not that his current bilateral leg pain was related to his back disability in service.  

In a December 2011 addendum opinion, another VA examiner reviewed the claims file.  The examiner diagnosed the Veteran with bilateral radiculopathy of the lower extremities.  The examiner then opined that the Veteran's bilateral radiculopathy of the lower extremities was as least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the Veteran's STRs document radicular radiation of the lumbar pain while the Veteran was in the military service.  The examiner stated that four in-service visits related to the recurrent lumbar pain.  However, the examiner pointed out that no further work-up of the problem was performed while the Veteran was on active duty, so one must presume that the shifted disc was present while the Veteran was on active duty.  Accordingly, based on the Veteran's credible history and the support in the history contained in his STRs, the examiner found that it was at least as likely as not that the current bilateral lumbar radiculopathy was caused by and the result of the Veteran's active military service.  

In September 2012, the Board referred the claim to a specialist for an advisory medical opinion.  In October 2012, a physician determined that it is not at least as likely as not that any bilateral leg disability is related to the Veteran's active military service or any incident of service.  The physician based this conclusion on her review of the available records.  The physician reasoned that the STRs diagnose muscle strain, but not radiculopathy.  Therefore, the physician stated that she was unable to relate the Veteran's 1993 diagnoses to his service-related evaluations with a reasonable degree of certainty.

In the March 2014 JMR, the parties noted that the Veteran had radiating pain down his legs in service in June 1981.  The parties also pointed out that the Board, in its September 2012 referral for an advisory medical opinion, told the reviewing physician that the Veteran did not have any radicular symptoms in his STRs.  In its referral, the Board also instructed the reviewing physician that the June 1981 STR showing pain in the legs was evidence of a muscle strain.  The parties, in the March 2014 JMR, agreed that this was a leading question that impermissibly limited the request to the October 2012 independent medical examiner.  Colayong v. West, 12 Vet. App. 524, 534-535 (1999).  Accordingly, the March 2014 JMR found the October 2012 independent medical opinion to be inadequate.

Following the March 2014 JMR, the Veteran submitted a July 2014 private medical opinion.  Following a review of the claims file, to include the October 2012 private advisory medical opinion, the private physician determined that the Veteran's bilateral leg disability is more likely than not related to service.  The physician reasoned that the Veteran more likely than not suffered from lumbar radiculopathy while in service.  His work injury in 1993 certainly exacerbated the problem.  However, there are multiple medical entries in the service record that document the Veteran's complaints of back, groin, and leg pain - many of which were after the lifting of a heavy object, just like his 1993 workers compensation injury.  The private physician stated that all of these complaints can be symptoms of lumbar radiculopathy.  All of the Veteran's complaints were diagnosed as muscle strains, but no imaging or detailed examination was ever conducted in service.  The physician stated that she disagreed with the November 2006 VA examiner's statement that the Veteran's service complaints were all muscle strains.  The private physician determined that the November 2006 VA examiner was simply re-stating what was in the medical record, but because there was never any imaging done to rule out any underlying disc pathology, there was no way to definitely say that there was no lumbar disc disease.  Instead, the private physician stated that she does agree with the 2010 and 2011 VA examiners, who found that the Veteran had a back problem in service that was only treated conservatively and, given the symptoms, could be presumed to be lumbar radiculopathy.  As further rationale, the physician pointed to a medical article regarding lumbar radiculopathy.  In summary, the July 2014 private physician provided a positive medical nexus opinion.

In finding the October 2012 independent medical opinion to be inadequate, the Board finds that the remaining medical evidence only supports the Veteran's claim and provides positive medical nexus opinions regarding the radiculopathy.  The Board finds that a discussion of whether a lumbar spine disorder was incurred during service is not necessary.  This issue has been previously adjudicated and denied by the Board in a September 2010 decision, and is currently being referred for adjudication of new and material evidence by the AOJ.  However, even without consideration of the lumbar spine disorder, the evidence of record establishes a current diagnosis of radiculopathy of the bilateral lower extremities, evidence of radiating pain during his active military service, and positive medical opinions linking the current radiculopathy to the radiating pain in service, to include a back injury in service.  The medical evidence is further supported by the Veteran's and his family member's competent and credible lay statements regarding the in-service incurrence of the radiculopathy of the legs.  The Board finds this evidence is sufficient to grant the claim.

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for radiculopathy of the bilateral lower extremities have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. 5107(b) (West 2002);  38 C.F.R. § 3.102 (2013).


ORDER

Service connection for radiculopathy of the bilateral lower extremities is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


